
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10 (q)


Summary of Compensation Arrangements with Executive Officers
dated as of January 23, 2007


The following summarizes the current cash compensation and benefits received by
Rollins, Inc.'s (the "Company") Chief Executive Officer and its other four most
highly compensated executive officers (the "Named Executive Officers") as of
January 1, 2007. It is intended to be a summary of existing oral, at will,
arrangements, and in no way is intended to provide any additional rights to any
of the Named Executive Officers.

Base Salaries

The executive officers of the Company serve at the discretion of the Board of
Directors. The Compensation Committee of the Board (the "Committee") reviews and
determines the salaries that are paid to the Company's executive officers,
including the Named Executive Officers. The annual base salaries as of
January 23, 2007 are as follows:

R. Randall Rollins, Chairman of the Board   $ 900,000 Gary W. Rollins,
President, Chief Executive Officer and Chief Operating Officer   $ 1,000,000
Harry J. Cynkus, Chief Financial Officer and Treasurer   $ 385,000 Michael W.
Knottek, Senior Vice President and Secretary   $ 385,000 Glen Rollins, Vice
President   $ 600,000

The Named Executive Officers are also eligible to participate in the Company's
regular benefit plans and programs, as described below. Compensation paid or
earned during fiscal 2006, is included in the Company's 2006 Proxy Statement.

Management Incentive Plan

All of the executive officers of the Company are eligible to participate in the
Plan, at the discretion of Rollins's Compensation Committee. Bonus awards under
the Plan provide participants an opportunity to earn an annual bonus in a
maximum amount of 80% of base salary or $2 million per individual per year,
whichever is less.

Whether a bonus is payable, and the amount of any bonus payable, is contingent
upon achievement of certain performance goals, which are measured according to
one or more of the following three targeted financial measures: revenue growth,
pretax profit plan achievement, and pretax profit improvement over the prior
year.

Unless sooner amended or terminated by the Compensation Committee, the Plan will
be in place until April 22, 2008.

Messrs. Knottek and Cynkus also participate in the Company's Home Office Plan.
Under the Home Office Plan, participants receive an opportunity to earn bonuses
based on certain key operating initiatives and customer service survey results.
The Home Office Plan is implemented through the annual grant of individual bonus
opportunities as described above.

Stock Options and Other Equity Awards

The Named Executive Officers are eligible to receive options and restricted
stock under The Company's stock incentive plans, including the 1998 Employee
Stock Incentive Plan filed with the March 24, 1998 Proxy Statement for the
Annual Meeting held April 28, 1998, in such amounts and with such terms and
conditions as determined by the Committee at the time of grant.

1

--------------------------------------------------------------------------------




Automobile Usage

The Company has agreed to provide R. Randall Rollins the exclusive use of an
automobile. Based on separate arrangements between the Company and its vendor
providing fleet services to the Company, the Company receives certain
automobiles at no charge to the Company. The Company uses one of these
automobiles to fulfill its obligations in respect of these compensatory
arrangements with R. Randall Rollins. If this vehicle were not available to the
Company free of charge, the Company would be required to make other arrangements
to fulfill its obligations regarding automobile usage for Mr. Rollins.

Michael Knottek and Harry Cynkus are each entitled to the use of company-leased
automobiles. The Company insures both automobiles, and they are leased for
$1,053 and $910 per month, respectively. Messrs. Knottek and Cynkus each pay the
Company $320 per month for their personal use of the automobiles.
Messrs. R. Randall Rollins, Gary W. Rollins and Glen Rollins receive an annual
automobile allowance of $7,632. All executive officers are entitled to free care
and maintenance, including detailing and car washes and gasoline free from the
Company.

Airplane Usage

The Company requires the Chairman and President & CEO to use Company aircraft
for all travel whenever practicable for security reasons. The value of personal
aircraft usage will be imputed to them as income from the Company, effective
January 1, 2005. This value will be calculated using an aggregate incremental
cost method, based on the variable operating costs to the Company. The Company
also makes a payment to its eligible executives in the form of a gross-up for
taxes due for this airplane usage.

Other Benefits

The Named Executive Officers also participate in the Company's regular employee
benefit programs, which include a defined benefit retirement plan, a 401(k) plan
with Company match, group medical and dental coverage, group life insurance and
other group benefit plans. They are also provided with additional life insurance
benefits, as well as long-term disability. The Named Executives Officers are
also eligible to participate in the Company's deferred compensation plan.

2

--------------------------------------------------------------------------------





QuickLinks


Summary of Compensation Arrangements with Executive Officers dated as of January
23, 2007
